Exhibit 99.2 Management’s Discussion and Analysis of Results of Operations and Financial Condition for the six months ended June 30, 2013 and 2012 Our discussion and analysis of our financial condition and results of operation are based upon our consolidated financial statements, which have been prepared in accordance with International Financial Reporting Standards, or IFRS as issued by the International Accounting Standards Board. Our operating and financial review and prospects should be read in conjunction with our unaudited condensed consolidated interim financial statements for the six month period ended June 30, 2013 filed herewith as Exhibit 99.1 and in conjunction with our consolidated financial statements and the related notes and other financial information included in our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Securities and Exchange Commission, or SEC, on March 25, 2013, or the Annual Report. The following discussion contains forward-looking statements that reflect our current plans, estimates and beliefs and involve risks and uncertainties. Our actual results may differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below and in our Annual Report. Overview We are involved in the production of renewable energy through our ownership of the PV Plants in Italy and Spain. We own thirteen photovoltaic plants that are connected to their respective national grids and operating as follows: (i) twelve photovoltaic plants in Italy with an aggregate nominal capacity of approximately 22.8 MWp and (ii) 85% of one photovoltaic plant in Spain with a nominal capacity of approximately 2.275 MWp. In addition, we indirectly own 7.5% of Dorad Energy Ltd., or Dorad (and an option to increase our holdings under certain conditions to 9.375%) that is involved in the construction of a combined cycle power plant based on natural gas, with a production capacity of approximately 800 MW, or the Dorad Project, located south of Ashkelon, Israel. The following table includes information concerning our PV Plants: PV Project Title Capacity Location Technology of Panels Connection to Grid “Troia 8” 995.67 kWp Province of Foggia, Municipality of Troia, Puglia region Fix January 14, 2011 “Troia 9” 995.67 kWp Province of Foggia, Municipality of Troia, Puglia region Fix January 14, 2011 “Del Bianco” 734.40 kWp Province of Macerata, Municipality of Cingoli, Marche region Fix April 1, 2011 “Giaché” 730.01 kWp Province of Ancona, Municipality of Filotrano, Marche region Duel Axes Tracker April 14, 2011 “Costantini” 734.40 kWp Province of Ancona, Municipality of Senigallia, Marche region Fix April 27, 2011 “Massaccesi” 749.7 kWp Province of Ancona, Municipality of Arcevia,Marche region Duel Axes Tracker April 29, 2011 “Galatina” 994.43 kWp Province of Lecce, Municipality of Galatina, Puglia region Fix May 25, 2011 “Pedale (Corato)” 2,993.6 kWp Province of Bari, Municipality of Corato, Puglia region Single Axes Tracker May 31, 2011 “Aquafresca” 947.6 kWp Province of Barletta-Andria-Trani, Municipality of Minervino, Puglia region Fix June 2011 “D-Angella” 930.5 kWp Province of Barletta-Andria-Trani, Municipality of Minervino, Puglia region Fix June 2011 “Adria 1 (Soleco)” 5,924 kWp Province of Rovigo, Municipality of Canaro, Veneto Region, Italy (Northern Italy) Fix August 2011 “Adria 2 (Tecnoenergy)” 5,900 kWp Province of Rovigo, Municipality of Canaro, Veneto Region, Italy (Northern Italy) Fix August 2011 “Rinconada II”3 2,275 kWp Municipality of Córdoba, Andalusia, Spain Fix July 2010 As of December 15, 2013, we held approximately $9.6 million in cash and cash equivalents, approximately $10 million in restricted cash and approximately $2.7 million in short term deposits. Our current plan of operation is to operate our Italian and Spanish PV Plants, to manage our holdings in the Israeli market and to continue to identify and evaluate additional suitable business opportunities in the energy and infrastructure fields, including in the renewable energy field, through the direct or indirect investment in power producing plants, the acquisition of all or part of an existing business, pursuing business combinations or otherwise. Our ordinary shares are listed on the NYSE MKT under the symbol ELLO and on the Tel Aviv Stock Exchange under the symbol ELOM. The address of our registered office is 9 Rothschild Blvd., Tel Aviv, Israel. Our results presented in the interim statements of comprehensive income (loss) do not include the results of the Adria 1 and Adria 2 PV plants, as the closing date of their acquisition was in near proximity to the balance sheet date and therefore the data presented in our unaudited condensed consolidated interim financial statements and in our discussion below are not necessarily indicative of our future operating results or financial position. 2 Certain Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based on our unaudited condensed consolidated interim financial statements, which have been prepared in accordance with IFRS. While all the accounting policies impact the financial statements, certain policies may be viewed to be critical. These policies are most important for the fair portrayal of our financial condition and results of operations and are those that require our management to make difficult, subjective and complex judgments, estimates and assumptions, based upon information available at the time that they are made, historical experience and various other factors that are believed to be reasonable under the circumstances. These estimates, judgments and assumptions can affect the reported amounts of assets and liabilities as of the date of the condensed consolidated interim financial statements, as well as the reported amounts of expenses during the periods presented. Actual results could differ from those estimates. The critical accounting policies described in Item 5 in our Annual Report, and in notes 2 and 3 in our unaudited condensed consolidated interim financial statements as at June 30, 2013, are those that require management’s more significant judgments and estimates used in the preparation of our condensed consolidated interim financial statements. Results of Operations Six Months Ended June 30, 2013 Compared with Six Months Ended June 30, 2012 Revenues were approximately $4.8 million for the six months ended June 30, 2013, compared to approximately $4.4 million for the six months ended June 30, 2012. The increase in revenues mainly resulted from the acquisition of a photovoltaic plant located in Spain consummated on July 1, 2012. Operating expenses were approximately $0.9 million for the six months ended June 30, 2013, compared to approximately $1 million for the six months ended June 30, 2012. Depreciation expenses were approximately $1.4 million for the six months ended June 30, 2013, compared to approximately $1.3 million for the six months ended June 30, 2012. Gain on bargain purchase was approximately $10.2 million for the six months ended June 30, 2013 compared to $0 for the six months ended June 30, 2012. On June 26, 2013, we consummated the acquisition of two photovoltaic plants with fixed technology in the Veneto Region, Italy (Northern Italy), with an aggregate capacity of approximately 12MWp, or the Veneto PV Plants. The Veneto PV Plants are fully constructed and operating and were connected to the Italian national grid in August 2011 under the applicable Feed-in-Tariff (0.238 Euro/kWh). The final consideration paid for the Veneto PV Plants and the related licenses was approximately 23.5 million Euros (approximately $30.6 million). The Veneto PV Plants were purchased under insolvency proceedings. We performed a preliminary analysis of the fair value of identifiable assetsacquired and liabilities assumed and a preliminary and provisional purchase price allocation and recorded gain on bargain purchase (negative goodwill) in the amount of approximately $10.2 million based upon management’s best estimate of the value as a result of such preliminary analysis. Negative goodwill represents the excess of our share in the fair value of acquired identifiable assets, liabilities and contingent liabilities over the cost of an acquisition. The provisional amounts recognized may be adjusted during the 12 month period following the acquisition in accordance withIFRS 3 as more detailed analyses are completed and additional information on the fair value of assets and liabilities becomes available. Therefore, actual amounts recorded upon the finalization of the valuation may differ materially from the information presented herein. 3 General and administrative expenses were approximately $1.3 million for the six months ended June 30, 2013, compared to approximately $1.4 million for the six months ended June 30, 2012. The decrease in general and administrative expenses was primarily due to cost efficiency. Financial income, net was approximately $2.4 million for the six months ended June 30, 2013, compared to financial expenses, net that were approximately $1.2 million for the six months ended June 30, 2012. This increase in financial income was primarily attributable to the fair value measurement of swap contracts and the fair value measurement of options to acquire additional shares of U. Dori Energy Infrastructures Ltd., or Dori Energy. Share of losses of equity accounted investees was approximately $0.2 million for the six months ended June 30, 2013, compared to approximately $0.1 million for the six months ended June 30, 2012. The increase was due to expenses recorded by Dorad resulting from a contractual commitment to compensate a client due to a delay of the commercial operation in 2013. Taxes on income were approximately $0.8 million for the six months ended June 30, 2013, compared to approximately $0.2 million for the six months ended June 30, 2012.The increase was mainly due to the consummation of the acquisition of our Spanish photovoltaic plants in July 2012 and income recorded in 2012 in connection with the reversal of uncertain tax positions due to the closure of tax years. Other comprehensive gain from foreign currency translation differences from foreign operations were approximately $0.5 million for the six months ended June 30, 2013, compared to other comprehensive loss from foreign currency translation differences from foreign operations of approximately $1.4 million for the six months ended June 30, 2012. The gain for the six months ended June 30, 2013 was primarily due to our operations in the Italian and Spanish photovoltaic field and resulted from the revaluation of the Euro against the US dollar. Total comprehensive gain was approximately $13.3 million in the six months ended June 30, 2013, compared to total comprehensive loss of approximately $2 million in the six months ended June 30, 2012. The increase was mainly due to the gain on bargain purchase of approximately $10.2 million recorded in 2013. Impact of Inflation and Fluctuation of Currencies The semi-annual rate of inflation in Israel was 1.3% in the six months ended June 30, 2013 and it increased to 1% in the six months ended June 30, 2012. A significant portion of our cash and cash equivalents and short-term deposits are held in US$. We currently conduct our business in Italy, Spain and in Israel and a significant portion of our expenses is in Euro and NIS. We therefore are affected by changes in the prevailing Euro/U.S. dollar and NIS/U.S. dollar exchange rates. We cannot predict the rate of appreciation/depreciation of the NIS or the Euro against the U.S. dollar in the future, and whether these changes will have a material adverse effect on our finances and operations. 4 The tables below set forth the annual and semi-annual rates of devaluation (or revaluation) of the NIS against the U.S. dollar and of the U.S. dollar against the Euro. Year ended December 31, Six months ended June 30, Appreciation (Devaluation)of the NIS against the U.S. dollar )% % )% % Appreciation (Devaluation) of the Euro against the U.S. dollar )% 2
